Exhibit 10.7

ASSET PURCHASE AGREEMENT

                        This Asset Purchase Agreement (the "Agreement"), dated
November 2, 2003, is by an between Brett Robinson, an individual residing at
5351 Ludlow Road, Richmond, British Columbia (the "Buyer"), and Magic Lantern
Group, Inc., a New York corporation with its principal office at 1075 North
Service Road West, Suite 27 Oakville, Ontario L6M 2G2 (the "Seller").

BACKGROUND

                        A.         The Seller operates, through its operating
division Image Media, Inc., a media dubbing service located at 3-8755 Ash
Street, Vancouver, British Columbia V6P 6T3 with customers throughout North
America (hereinafter called the "Business"); and

                        B.         Buyer currently is employed by Seller and
manages the Business; and

                        C.         The Seller desires to sell to the Buyer and
the Buyer desires to purchase from the Seller the properties, assets and
undertaking of the Business as a going concern, all on the terms and conditions
set forth in this Agreement.

AGREEMENT

                        The parties, intending to be legally bound, agree as
follows:

ARTICLE 1


PURCHASE AND SALE



                        1.1 Purchase/Sale Of Assets. At the Closing (as defined
in Section 2.1) and subject to all other terms and conditions of this Agreement,
the Buyer shall purchase and the Seller shall sell, assign, transfer and convey
to the Buyer good and marketable title, free and clear of all liens,
liabilities, encumbrances, security interests, claims and other restrictions, in
and to all of the properties and assets, on an "as-is where-is" basis, and
undertakings and goodwill of the Business (the "Subject Assets"). Without
limiting the generality of the foregoing, the Subject Assets shall include, the
following:



                                    (a)

all machinery and equipment, fixtures, furniture, office equipment and other
tangible personal property identified on Schedule 1.1(a), (collectively, the
"Tangible Personal Property");



                                    (b)

all the inventory of the Business (the "Inventory") to be identified by the
Buyer on Schedule 1.1(a) 2 days prior to the Closing Date, with the
understanding that the Buyer intends to purchase inventory with an approximate
value of $25,000;



                                    (c) all rights of the Seller pursuant to any
express or implied warranties, representations or guarantees made by suppliers
furnishing goods or services to the Business;

- 2 -



                                    (d) the telephone numbers 604-324-4191 and
800-667-1500 and the facsimile number 604-324-4855, and all domain names,
electronic mail addresses or other similar property associated with the
Business;



                                    (e) all trademarks, service marks, trade
dress, logos, trade names, and corporate names, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, identified on Schedule 1.1(e) (collectively, the
"Intellectual Property"); and



                                    (f) all goodwill associated with the
Business, together with the exclusive right of the Buyer to represent itself as
carrying on the Business in continuation of and in succession to the Seller and
the right to use the name "Image Media, Inc.", or any derivation or variation
thereof.



                        1.2 Payment of the Purchase Price. In consideration of
the sale by the Seller to the Buyer of the Subject Assets and the Seller's
performance of this Agreement, on the Closing Date, the Buyer shall pay to the
Seller the "Purchase Price" as follows:



                                    (a) $50,000 by a certified or bank check to
the order of Morley A. Levitt In Trust payable within 10 business days of the
date hereof; and



                                    (b) $150,000 by a certified or bank check to
the order of the Seller or wire transfer of funds to an account designated by
the Seller on the Closing Date upon the appropriate undertakings.



                        1.3 Adjustment of Purchase Price. Notwithstanding
anything to the contrary contained herein, the Purchase Price and shall be:



(i) increased on a dollar for dollar basis by the amount by which the inventory
of the Seller on the second business day prior to the Closing Date shall be
greater than $25,000; or

(ii) decreased on a dollar for dollar basis by the amount by which the inventory
of the Seller on the second business day prior to the Closing Date shall be less
than $25,000.

                        1.4 Work in Progress. 7 days prior to the Closing Date
(the "Cut-Off Date") Buyer and Seller shall identify all work in progress
("Work-In-Progress") of the Seller by reconciling (x) all outstanding purchase
orders and supplier invoices to (y) all outstanding work orders and customer
receivables, and Buyer agrees to ensure that all Work-In-Progress shall be
completed prior to the Closing Date. All liabilities or receivables held in
connection with Work-In-Progress by Seller at the Cut-Off Date shall be the
liabilities and receivables of Seller, and any liabilities or receivables
incurred by Seller after the Cut-Off Date shall be the liabilities and
receivables of the Buyer.

- 3 -



                        1.5 Payment of Commission. In connection with the
consummation of the transactions contemplated by this Agreement Seller shall pay
a commission in the amount of $10,000 to Bentley Associates LP.



                        1.6 Rent. Buyer shall pay rent in the sum of $4,000 plus
GST for use of the premises in December 2003.



                        1.7 Sales Taxes. The Buyer shall pay all applicable
sales and use taxes payable with respect to the Buyer's purchase of the Subject
Assets. The Buyer and the Seller shall cooperate in a timely manner to make all
filings, returns, reports and forms as may be required to comply with the
provisions of applicable law in connection with the payment of any such sales
and use taxes.



ARTICLE 2


CLOSING



                        2.1 Closing. The Buyer's purchase of the Subject Assets
and the other transactions contemplated by this Agreement (the "Closing") shall
be consummated on or before November 28, 2003 (the "Closing Date") at such
location as the parties shall mutually agree.



                        2.2 Closing Documentation.



                        At the Closing,

                                    (a) the Seller will deliver to the Buyer the
following closing documents (the "Closing Documents"):



                                                    (i) a duly executed Bill of
Sale, Assignment and Assumption Agreement and such other instruments as the
Buyer shall reasonably request in order to effectively transfer to and vest in
the Buyer good and marketable title to all of the Subject Assets free and clear
of all liabilities and all liens, encumbrances, security interests, claims and
other restrictions;



                                                    (ii) possession of the
Subject Assets;



                                                   (iii) a duly executed letter
agreement setting forth the obligations of Buyer and Seller following the
Closing Date; and



                                                   (iv) such other documents and
ancillary agreements as contemplated in this Agreement or as the Buyer may
otherwise reasonably request.



                                    (b) The Buyer will, on receipt of the
documents described above, deliver to the Seller:



                                                   (i) the check or funds
constituting the Purchase Price as set out in Section 1.4;



                                                   (ii) a duly executed Bill of
Sale, Assignment and Assumption;

- 4 -



                                                   (iii) a duly executed letter
agreement setting forth the obligations of Buyer and Seller following the
Closing Date; and



                                                   (iv) such other documents and
ancillary agreements as contemplated in this Agreement or as the Seller may
otherwise reasonably require.



ARTICLE 3


REPRESENTATIONS AND WARRANTIES OF THE SELLER



                        3.1 The Seller, jointly and severally, represent and
warrant to the Buyer as of the date hereof as follows and hereby covenant that
from the date hereof until the Closing Date, that they will not perform any act
or permit any action to be taken or condition to exist which would make any of
the following representations and warranties untrue in any respect, and confirm
that the Buyer is relying upon the accuracy of each such representation and
warranty in connection with the purchase of the Subject Assets as a going
concern and completion of the transactions contemplated hereby:



                                    (a) Authority Relative to Agreement. The
execution, delivery and performance of this Agreement and all other agreements
and instruments contemplated in this Agreement (collectively, the "Ancillary
Agreements") by the Seller and consummation by the Seller of the transactions
contemplated hereby and thereby have been duly and effectively authorized by all
necessary action on the part of the Seller, and this Agreement constitutes, and
each Ancillary Agreement when executed will constitute legal, valid and binding
obligations of the Seller, enforceable against the Seller in accordance with its
respective terms (subject to bankruptcy and similar laws affecting creditors'
rights and principles of equity).



                                    (b) Title to Assets. The Seller has good and
marketable title to all of the Subject Assets, subject to no mortgage, pledge,
lien, conditional sale agreement, security interest, claim, encumbrance or other
restriction (an "Encumbrance"), except as may be disclosed on Schedule 3.1(n),
all of which shall be discharged by the Seller on or prior to the Closing. No
other Person owns or has any right to occupy or use any of the assets used in
the Business.



                                    (c) No Commissions. Except than as set forth
in Section 1.4 of this Agreement no person acting on behalf of the Seller has
claims to, or is entitled to, under any contract or otherwise, any payment as a
broker, finder or intermediary in connection with the origin, negotiation,
execution or consummation of the transactions provided for in this Agreement.



ARTICLE 4


REPRESENTATIONS AND WARRANTIES OF THE BUYER



                        4.1 The Buyer represents and warrants to the Seller as
of the date hereof as follows and hereby covenants that from the date hereof
until the Closing Date, that it will not perform any act or permit any action to
be taken or condition to exist which would make any of the following
representations and warranties untrue in any respect, and confirm that the
Seller is relying upon the accuracy of each such representation and warranty in
connection with the

- 5 -

purchase of the Subject Assets as a going concern and completion of the
transactions contemplated hereby:



                                    (a) Authority Relative to Agreement. The
execution, delivery and performance of this Agreement and any ancillary
agreements by the Buyer and consummation by it of the transactions contemplated
hereby and thereby have been duly and effectively authorized by all necessary
corporate action, and this Agreement constitutes, and each ancillary agreement
when executed will constitute, a legal, valid and binding obligation of the
Buyer enforceable against the Buyer, respectively in accordance with its
respective terms (subject to bankruptcy and similar laws affecting creditors'
rights and principles of equity).



                                    (b) No Commissions. Except as set forth on
Section 1.4 of this Agreement no person acting on behalf of the Buyer has claims
to, or is entitled to, under any contract or otherwise, any payment as a broker,
finder or intermediary in connection with the origin, negotiation, execution or
consummation of the transactions provided for in this Agreement.



                                    (c) General Representation. Neither this
Agreement nor any Ancillary Agreement, or other documents furnished by or on
behalf of the Buyer in connection with this Agreement contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements contained herein or therein not misleading in any material
respect.



ARTICLE 5


CERTAIN COVENANTS OF THE SELLER



                        5.1 Conduct of Business Pending Closing. From the date
of this Agreement to the Closing Date the Seller shall operate the Business in a
manner consistent with preserving intact the Business organization, retaining
the Employees identified in Schedule 7.1 and preserving the value of the Subject
Assets, the Business and its goodwill with all suppliers, customers, employees
and others having business relations with the Business.



                        5.2 Change in Representation and Warranties. In the
event the Seller learns that any of the representations and warranties of the
Seller contained in or referred to in this Agreement is or will become
inaccurate in any material respect, the Seller shall give immediate written
notice thereof to the Buyer.



ARTICLE 6


CERTAIN COVENANTS OF THE BUYER



                        6.1 Consents of Others. Prior to the Closing, the Buyer
shall use its best efforts to obtain all authorizations, consents and permits of
others required of it to permit it to consummate the transactions contemplated
by this Agreement and continue the Business.



                        6.2 Change in Representations and Warranties. In the
event the Buyer learns any of the representations and warranties of the Buyer
contained in or referred to in this Agreement is or will become inaccurate, the
Buyer shall give immediate written notice thereof to the Seller.

- 6 -



                        6.3 Conduct of Business Pending Closing. From the date
of this Agreement to the Closing Date the Buyer shall not incur any costs or
liabilities outside the ordinary course of business.



ARTICLE 7


EMPLOYEES AND EMPLOYMENT MATTERS



                        7.1 Employment by the Buyer. Upon the Closing, the
Seller shall terminate each of the employees of Seller and the Buyer shall offer
employment to the employees of Seller who are listed on Schedule 7.1 and who are
actively employed by the Business as of the Closing Date (i.e., not on long-term
disability or other leave) (collectively, the "Employees"). The Buyer's offer of
employment to the Employees shall be on terms which are substantially the same
as those terms upon which the Employees are currently employed by Seller.
Nothing herein, expressed or implied, confers upon any Employee any rights or
remedies of any nature or kind, including, without limitation, any rights of
employment with the Buyer. Buyer may hire three employees.



                        7.2 Liability. The Seller shall retain and pay all
obligations and liabilities arising out of the Seller's employment of the
Employees prior to the Closing Date or the termination thereof by the Seller,
including liability for all claims, with respect to occurrences on or before the
Closing Date (regardless of when such claim is filed) arising out of labor or
employment (which shall include accrued vacation and sick pay), pension
contributions, worker's compensation, disability, unemployment insurance and
related matters. The Seller shall not be liable for any such employment
obligations with respect to the Buyer's employment of the Employees after the
Closing Date, provided that any such obligations of the Buyer do not relate to
any act or omission of the Seller which occurred prior to the Closing Date.



ARTICLE 8


CERTAIN POST CLOSING COVENANTS



                        8.1 Collection of Accounts Receivable. The Buyer will
remit to the Seller any payments that it receives for those Accounts Receivable
of the Business that existed on the Closing Date, and will continue to make best
efforts to continue to collect Accounts Receivables.



                        8.2 Access to Documents. For a period of 5 years
following the Closing Date, the Buyer agrees to provide the Seller (as well as
the Seller's accountants, auditors, or other representatives) reasonable access
to books and records of the Seller which exist as of the Closing Date during
normal business hours at the Buyer's premises and on reasonable notice to the
Buyer.



                        8.3 Use of Corporate Name or Trade Name. After the
Closing, except (a) with respect to collection of pre-Closing accounts
receivable and payment of pre-Closing accounts payable, or (b) in connection
with services to be performed for the Buyer, the Seller nor any affiliate of
Seller will use or refer to the name "Image Media" or any trade name included
within the Intellectual Property being conveyed to the Buyer, or any derivative
or variation thereof or any name similar thereto.



                        8.4 No Competition.

- 7 -



                              During the period beginning on the Closing Date
and ending on June 30, 2006 (the "Restricted Period"), Seller, and any Affiliate
of Seller shall not, directly or indirectly, for his, her or its own account or
as an agent, employee, officer, director, trustee, consultant or member, partner
or other equity holder of any Person or in any other capacity, engage in any
business activity that is the same as, substantially similar to or otherwise
competitive with the Business or with any business now conducted by Buyer or any
Affiliate of Buyer within the Province of British Columbia, except that the
Seller may continue, without restriction, to conduct business within the
Province of British Columbia in connection with its agreement in force as of the
date of this Agreement under the services agreement by and between Her Majesty
the Queen In Right of the Province of British Columbia as represented by the
Minister of Education and Magic Lantern Communications Ltd. dated June 10, 2003
(the "BCLC Agreement") or pursuant to the terms of any subsequent renewal of the
BCLC Agreement.

ARTICLE 9


CONDITIONS TO CLOSING



                              The obligation of seller to consummate the
transactions contemplated by this agreement is subject to the approval of a
resolution by the board of directors of seller, approving the transactions
contemplated hereby, which shall be considered at the seller's board of
directors meeting to be held on November 3, 2003.

ARTICLE 10


COVENANTS AND INDEMNIFICATION



                        10.1 Indemnification by the Seller. Subject to the terms
and conditions of this Article 9, the Seller hereby agrees to, jointly and
severally, defend, indemnify and hold harmless the Buyer's Indemnified Persons
from and against all Losses directly or indirectly incurred by or sought to be
imposed upon any of them:



                                    (a) resulting from or arising out of any
breach of any of the representations or warranties made by the Seller in or
pursuant to this Agreement or in any agreement, document or instrument executed
and delivered pursuant hereto or in connection with the Closing;



                                    (b) resulting from or arising out of the
conduct of the Business (including but not limited to the manufacturer and sale
of any product) at any time on or prior to the Closing Date including, but not
limited to, any Proceeding against the Seller and any litigation or similar
matter arising out of such conduct, whether or not described or required to be
described on Schedule 3.1(t), except to the extent that the Loss arises from or
relates to an Assumed Liability; and



                                    (c) resulting from or arising out of any
liability, payment or obligation in respect of any Taxes owing by the Seller of
any kind or description (including interest and penalties with respect thereto)
for all the pre-closing tax periods.



                        10.2 Indemnification by the Buyer. Subject to the terms
and conditions of this Article 9, from and after the Closing Date, the Buyer
agrees, to defend, indemnify and hold

- 8 -

harmless the Seller from any and all Losses directly or indirectly incurred by
or sought to be imposed upon them:



                                    (a) resulting from or arising out of any
breach of any of the representations or warranties made by the Buyer, in or
pursuant to this Agreement or in any agreement, document or instrument executed
and delivered pursuant hereto or in connection with the Closing; and



                                    (b) resulting from or arising out of any
breach of any covenant or agreement made by the Buyer in or pursuant to this
Agreement or in connection with any agreement, document or instrument executed
and delivered pursuant hereto or in connection with the Closing including, but
not limited to, any failure to pay, perform or otherwise discharge any of the
Assumed Liabilities.



                        10.3 Notice of Indemnification Claims. If (i) a Third
Party Action is brought against any Indemnified Person that is subject to a
right of indemnification under this Article 9 or (ii) any Indemnified Person
hereto becomes aware of facts or circumstances establishing that such
Indemnified Person has experienced or incurred Losses or will experience or
incur Losses subject to indemnification under this Article 9, then such
Indemnified Person shall give to the Indemnifying Person notice of such claim
("Indemnification Notice") as soon as reasonably practicable but in no event
more than thirty (30) days after the Indemnified Person has received notice of
or obtains actual knowledge of such claims (provided that failure to give such
notice shall not limit the Indemnifying Person's indemnification obligation
hereunder except to the extent that the delay in giving, or failure to give, the
notice adversely affects the Indemnifying Person's ability to defend against the
claim). To the extent practicable, the Indemnification Notice will describe with
reasonable specificity (A) the nature of and the basis for the indemnification
claim, including any relevant supporting documentation, and (B) an estimate of
all Losses associated therewith.



                                    (a) Defense of Third Party Actions.



                                                   (i) Upon receipt of a notice
of a Third Party Action subject to an Indemnification Notice under this Section
9.3, the Indemnifying Person shall have the right, at its option and at its own
expense, to participate in and be present at the defense of such Third Party
Action, but not to control the defense, negotiation or settlement thereof, which
control shall remain with the Indemnified Person, unless the Indemnifying Person
makes the election provided in paragraph (ii) below.



                                                   (ii) By written notice within
45 days after receipt of a notice of a Third Party Action, an Indemnifying
Person may elect to assume control of the defense, negotiation and settlement
thereof, with counsel reasonably satisfactory to the Indemnified Person;
provided, however, that its right to assume such control shall be subject to the
Indemnifying Person agreeing in writing (A) to promptly indemnify the
Indemnified Person for its expenses to date, (B) that any Losses arising out of
the Third Party Action constitute a claim that is subject to indemnification
under this Agreement ; and (C) to hold the Indemnified Person harmless from and
against any and all Losses caused by or arising out of any settlement of the
Third Party Action approved by the Indemnifying Person or any judgment in
connection with

- 9 -

that Third Party Action. The Indemnifying Person shall not in the defense of the
Third Party Action enter into any settlement which does not include as a term
thereof the giving by the third party claimant of an unconditional release of
the Indemnified Person, or consent to entry of any judgment except with the
consent of the Indemnified Person.



                                                   (iii) Upon assumption of
control of the defense of a Third Party Action under paragraph (ii) above, the
Indemnifying Person will not be liable to the Indemnified Person hereunder for
any legal or other expenses subsequently incurred in connection with the defense
of the Third Party Action.



                                                   (iv) If the Indemnifying
Person does not elect to control the defense of a Third Party Action under
paragraph (ii), the Indemnifying Person shall promptly reimburse the Indemnified
Person for expenses incurred by the Indemnified Person in connection with
defense of such Third Party Action, as and when the same shall be incurred by
the Indemnified Person to the extent that the expense arises from a Loss that is
subject to indemnification under this Agreement.



                                                   (v) Any Person who has not
assumed control of the defense of any Third Party Action shall have the duty to
cooperate with the party which assumed such defense.



                        10.4 Payment of Indemnification. Payment of any amount
due under this Article 11 shall be made within 30 days after payment is due.



ARTICLE 11


MISCELLANEOUS



                        11.1 Definitions. All capitalized terms used in this
Agreement and not heretofore defined shall have the meanings set forth below.



                                    (a) "Associated Property" means any real
property at any time owned, leased or used by the Seller in the conduct of the
Business.



                                    (b) "Buyer's Indemnified Persons" means the
Buyer, its directors, officers, employees, stockholders, agents and
Representatives.



                                    (c) "Current Real Property" means all real
property currently owned or leased by the Seller.



                                    (d) "Employee Contract" means any written or
oral contract, agreement, arrangement, policy, program, plan or practice
(exclusive of any such contract which is terminable within thirty (30) days
without liability to Seller) directly or indirectly providing for or relating to
any employment, consulting, remuneration, compensation or benefit, severance or
other similar arrangement, insurance coverage (including any self-insured
arrangements), medical-surgical-hospital or other health benefits, workers'
compensation, disability benefits, supplemental employment benefits, vacation
benefits and other forms of paid or unpaid leave, retirement benefits, tuition
reimbursement, deferred compensation, savings or bonus plans, profit-sharing,
stock options, stock appreciation rights, or other forms of incentive
compensation

- 10 -

or post-retirement compensation or benefit, employment guarantee or security, or
limitation on right to discipline or discharge, which (i) is not a Welfare Plan,
(ii) has been entered into or maintained by Seller, (iii) covers any one or more
current or former director, officer, employee or consultant of Seller and (iv)
under which any obligations remain outstanding.



                                    (e) "Governmental Agency" means any federal,
state, local or foreign government, political subdivision, court, agency or
other entity, body, organization or group exercising any executive, legislative,
judicial, quasi-judicial, regulatory or administrative function of government.



                                    (f) "Indemnified Person" means any Person
entitled to be indemnified under Article 9.



                                    (g) "Indemnifying Person" means any Person
obligated to indemnify another Person under Article 9.



                                    (h) "Loss" and "Losses" means any and all
losses, damages, liabilities, payments, costs and obligations, and all expenses
related thereto. Subject to the terms and limitations of Article 9, Losses shall
include any reasonable legal fees and costs incurred by any of the Indemnified
Persons subsequent to the Closing in good faith defense of any Third Party
Action, whether or not any liability or payment, obligation or judgment is
ultimately imposed against the Indemnified Person.



                                    (i) "Net Working Capital" means current
assets of the Seller minus current liabilities of the Seller.



                                    (j) "Person" means any Governmental Agency,
individual, association, joint venture, partnership, corporation, limited
liability company, trust or other entity.



                                    (k) "Seller's Indemnified Persons" means the
Seller, its directors, officers, employees, shareholder, agents and
Representatives.



                                    (l) "Third Party Action" means any written
assertion of a claim, or the commencement of any action, suit, or Proceeding, by
a third party against an Indemnified Person with respect to which it is
reasonably foreseeable that an Indemnified Person would be entitled to
indemnification under this Article 9.



                        11.2 Entire Agreement. This Agreement, together with all
schedules, exhibits and Ancillary Agreements, constitutes the entire Agreement
and supersedes all prior agreements and understandings, both written and oral,
between the parties hereto with respect to the subject matter hereof and no
party shall be liable or bound to the other in any manner by any warranties,
representations, covenants or agreements except as specifically set forth herein
or expressly required to be made or delivered pursuant hereto.



                        11.3 Modifications. Any amendment, change or
modification of this Agreement shall be void unless in writing and signed by all
parties hereto.

- 11 -



                        11.4 Further Assurance. From time to time after the
Closing Date, the Seller will execute all such instruments and take all such
actions as the Buyer shall reasonably request in order more effectively to
convey and transfer all of the Subject Assets to the Buyer. From time to time
after the Closing Date, the Seller and the Buyer shall also execute and deliver
to the appropriate other party such other instruments as may be reasonably
required in connection with the performance of this Agreement and each shall
take all further actions as may be reasonably required to carry out the
transactions contemplated by this Agreement.



                        11.5 Binding Effect and Benefits. This Agreement shall
be binding upon and shall inure to the benefit of the Buyer and the Seller and
their respective successors, permitted assigns, transferees and legal
representatives.



                        11.6 Expenses. The Seller and the Buyer shall each bear
and pay all costs and expenses respectively incurred by each of them on their
behalf in connection with this Agreement, including, without limitation, fees
and expenses of their own financial consultants, accountants and counsel.



                        11.7 Knowledge or Belief. The knowledge of any officer
of the Seller or the Buyer shall be deemed to be knowledge of the Seller or the
Buyer.



                        11.8 Notices. Any notices or other communications
required or permitted to be given pursuant to this Agreement shall be deemed to
have been given if in writing and delivered personally, by facsimile, or sent by
certified mail return receipt requested and postage prepaid, addressed as
follows:



                                    (a) To the Seller:



With a copy to:
Hodgson Russ LLP
150 King Street West, Suite 2309
P.O. Box 30
Toronto, Ontario M5H 1J9
Attention: Richard B. Raymer, Esq.
Facsimile: (416) 595-5021



                                    (b) To the Buyer:



Brett Robinson
5351 Ludlow Road
Richmond, British Columbia V7C 2Z1

- 12 -

With a copy to:
Morley A. Levitt, Esq.
120-11181 Voyageur Way
Richmond, British Columbia V6X 3N9
Facsimile: (604) 270-4588



or such other addresses as shall be furnished in writing by any party to the
other party. Notices or communications shall be deemed received on the date of
delivery if personally delivered, the date of confirmation of transmission if
delivered by facsimile or on the delivery date indicated on the return receipt
if sent by certified mail return receipt requested and postage prepaid. In the
event of actual or threatened postal service interruption, notices and
communications shall be personally delivered or delivered by facsimile.

                        11.9 Headings. The headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meanings
hereof.



                        11.10 Governing Law. This Agreement shall be governed,
construed and enforced in accordance with the laws of the Province of British
Columbia, without regard to principles of conflicts of law.



                        11.11 Currency. All dollar amounts shall be deemed to be
in Canadian dollars.



                        11.12 Assignment. This Agreement is assignable by the
Buyer only to a corporation of which he is sole shareholder.



                        11.13 Counterparts. This Agreement may be executed in
counterparts and by electronic facsimile transmission, each of which shall be
deemed to be an original and all of which shall constitute one and the same
document.



                        As conclusive evidence of its intent to be legally
bound, each of the parties to this Agreement has duly executed this Agreement as
of the date above first written.

 

MAGIC LANTERN, INC.



 

By: /s/Robert A. Goddard_____

Name: Robert A. Goddard

Title: President and Chief Executive Officer and Acting Chief Financial Officer



BRETT ROBINSON



 

/s/ Brett Robinson_________

 



- 13 -

Schedules

Schedule 1.1(a) - Tangible Personal Property and Inventory
Schedule 1.1(e) - Intellectual Property
Schedule 7.1 - Conduct of Business

 

Schedule 1.1(a)



QTY

Description

Make

Model

Ser #

1

Ampex

TBC 2

5001590

1

Ampex

TBC 1

990558

1

Sony

BVW75

16574

1

Sony

BVW10

12124

1

Ampex

VPR1

4580510

1

Video Switcher

Grass Valley Model

110

22206

1

8 Channel Audio Mixer

Sony

11XP210

21184

1

Video Recorder ¾"

Sony

V05850

20687

1

Video Recorder ¾"

Sony

V05850

31364

1

Video Recorder ¾"

Sony

V05850

20406

1

Video Recorder ¾"

Sony

V05850

21044

1

Video Recorder ¾"

Sony

V05850

20828

1

Video Recorder ¾"

Sony

V05800

20082

1

Video Recorder ¾"

Sony

V05800

20443

1

Video Recorder ¾"

Sony

V05800

20416

1

Video Recorder ¾"

Sony

V05800

20519

1

Video Recorder ¾"

Sony

V05800

20228

1

Colour Monitor

Sony

PVM 1340

2002993

1

Colour Monitor

Sony

PVM 1340

2005177

1

Colour Monitor

Sony

PVM 1340

2002224

1

Colour Monitor

Sony

PVM 1340

2002221

1

Colour Monitor

Sony

PVM 1340

2002258

1

Colour Monitor

Sony

PVM 1340

2002747

1

Colour Monitor

Sony

PVM 1340

2005149

1

Colour Monitor

Sony

PVM 1340

2002959

1

Colour Monitor

Sony

PVM 1340

2002751

1

Colour Monitor

Sony

PVM 1340

2015121

1

Pulse Generator

Leitch

5PG 102 N

301751

1

Test Generator

Leitch

CTG 210N

73063

1

Pulse Generator

Tectronix

2146

B040390

1

Osciloscope

Tectronix

675

B250732

1

Test Generator

Tectronix

1410

n/a

1

WaveForm Monitor

Tectronix

529

15350

1

Vectroscope

Tectronix

520A

B394548

1

Distortion Analyzer

HP

334

140A-04191

1

Test Oscilator

HP

5654A

0951A01313

1

Switcher

Image Video

10x a/v

14721

1

Switcher

Image Video

10x a/v

14719

1

Switcher

Image Video

10x a/v

14720

1

Switcher

Image Video

10x a/v

14721

9

Switcher

Image Video

10x a/v

n/a

1

VHS Duplicator

JVC

BR7000

6548000

1

VHS Duplicator

JVC

BR7000

7117047

1

VHS Duplicator

JVC

BR7000

15312086

1

VHS Duplicator

JVC

BR7000

15312088

- 2 -

1

VHS Duplicator

JVC

BR7000

16913091

1

VHS Duplicator

JVC

BR7000

14118102

1

VHS Duplicator

JVC

BR7000

7214181

1

VHS Duplicator

JVC

BR7000

6518194

1

VHS Duplicator

JVC

BR7000

16913213

1

VHS Duplicator

JVC

BR7000

16913230

1

VHS Duplicator

JVC

BR7000

16913307

1

VHS Duplicator

JVC

BR7000

6408309

1

VHS Duplicator

JVC

BR7000

16913312

1

VHS Duplicator

JVC

BR7000

16913349

1

VHS Duplicator

JVC

BR7000

15312375

1

VHS Duplicator

JVC

BR7000

15312384

1

VHS Duplicator

JVC

BR7000

15312385

1

VHS Duplicator

JVC

BR7000

16015386

1

VHS Duplicator

JVC

BR7000

14118341

1

VHS Duplicator

JVC

BR7000

8518601

1

Distribution Amplifier

Panasonic

DA100

A0A0253D1

1

Distribution Amplifier

Panasonic

DA100

G5A9167D1

1

Distribution Amplifier

Panasonic

DA100

J5A9374D1

1

Monitor Switcher

Panasonic

SW 100 A/V

G7A 0065D1

1

Monitor Switcher

Panasonic

SW 100 A/V

F0A2243D1

1

Monitor Switcher

Panasonic

SW 100 A/V

G7A 0068D1

1

Monitor Switcher

Panasonic

SW 100 A/V

07A0070D1

1

Monitor Switcher

Panasonic

SW 100 A/V

B8A0072D1

1

Monitor Switcher

Panasonic

SW 100 A/V

F0A2269D1

1

Monitor Switcher

Panasonic

SW 100 A/V

G7A0063D1

1

Panasonic

AG-W1-P

1600

1

S-VHS Recorder

JVC

BR5-711V

13310606

1

Power Amp

H&H

10978

1

Power Amp

H&H

10979

1

Power Amp

H&H

10980

1

Power Amp

H&H

10981

1

Power Amp

H&H

10982

1

Waveform Monitor

Tectronix

528

B293320

1

Waveform Monitor

Tectronix

528

B293124

1

Waveform Monitor

Tectronix

528

B227015

1

Waveform Monitor

Tectronix

528

B010424

1

Waveform Monitor

Tectronix

528

B270640

1

Waveform Monitor

Tectronix

528

B250576

1

Waveform Monitor

Tectronix

528

B238861

1

Waveform Monitor

Tectronix

528

B050872

3

Vectrocscope

Tectronix

1420

n/a

1

Time Code Generator

Skotel

TCG-80

n/a

1

Time Code Reader

Skotel

TCG-80

n/a

4

Audio DA

McCurdy

n/a

3

Video DA

Leitch

n/a

1

Patching Bays

Video/Audio

n/a

- 3 -

1

Audio DA

Ward Back

n/a

1

Bulk Tape Eraser

Garner

G270-303

1

Bulk Tape Eraser

Garner

8130037

1

Video Switcher

Panasonic

19200066

1

Video Switcher

Panasonic

68201515

1

Video Switcher

Panasonic

19200045

1

Video Switcher

Panasonic

14200412

1

Video Switcher

Panasonic

21200190

1

Shrink Wrapper

Damark

2240

1

VHS Duplicator

JVC

BR7030UB

14012209

1

VHS Duplicator

JVC

BR7030UB

14012206

1

VHS Duplicator

JVC

BR7030UB

12011970

1

VHS Duplicator

JVC

BR7030UB

14012213

1

VHS Duplicator

JVC

BR7030UB

14012211

1

VHS Duplicator

JVC

BR7030UB

14012207

1

VHS Duplicator

JVC

BR7030UB

14012202

1

VHS Duplicator

JVC

BR7030UB

14011974

1

VHS Duplicator

JVC

BR7030UB

14012203

1

VHS Duplicator

JVC

BR7030UB

14012205

1

MultiStandard VHS

Sharp

VC-MA-83

603713256

1

MultiStandard VHS

Sharp

VC-MA-83

603713336

1

MultiStandard VHS

Sharp

VC-MA-83

603713291

1

MultiStandard VHS

Sharp

VC-MA-83

603713321

1

MultiStandard VHS

Sharp

VC-MA-83

60371335

1

MultiStandard VHS

Sharp

VC-MA-83

603713353

1

MultiStandard VHS

Sharp

VC-MA-83

603713201

1

MultiStandard VHS

Sharp

VC-MA-83

603713310

1

MultiStandard VHS

Sharp

VC-MA-83

603713205

1

MultiStandard VHS

Sharp

VC-MA-83

603713183

1

MultiStandard VHS

Sharp

VC-MA-83

603713213

1

MultiStandard VHS

Sharp

VC-MA-83

603713349

1

MultiStandard VHS

Sharp

VC-MA-83

603713242

1

MultiStandard VHS

Sharp

VC-MA-83

603713189

1

MultiStandard VHS

Sharp

VC-MA-83

603713186

1

MultiStandard VHS

Sharp

VC-MA-83

603713319

1

MultiStandard VHS

Sharp

VC-MA-83

603713250

1

MultiStandard VHS

Sharp

VC-MA-83

603713278

1

MultiStandard VHS

Sharp

VC-MA-83

603713357

1

MultiStandard VHS

Sharp

VC-MA-83

603713347

1

TV

Sony

KV20

A800067

1

Digital

TBC

ES2200T

7KE2T011

1

Digital

TBC

ES2200T

7KE2T009

1

PVW2600

11290

1

DV Cam Digital Video

Sony

DSR80

13876

1

TV

Sony Super Beta

SL-HF4000 Hitachi 13"

7396

1

CD Duplicator Model

Champion

CTEL5108

CD01478

- 4 -

1

Digital Video Cass Recorder

Sony

GV-D200

10040

1

Mini DV/DV Cam

AGD 2000

1

DVDR/CDR Burner

1

Computer & Monitor

MAC/G4

1

Scanner

1

Printer

OkiDATA

1

Printer

Lexmark

1

Printer

Signature III

1

Fax Machine

6

Desks

6

Tables

3

Counters

6

Book Shelves

6

Rolling Shelves In Library (for masters)

10

Stock Racks in Warehouse

8

Metal Shelves in Warehouse

5

Filing Cabinets

1

Boardroom Table

8

Boardroom Chairs

8

Office Chairs

10

Office Phones and Main Phone System

1

Fridge

5

Office Computers

5

Rolling Master Carts

4

Shipping Carts



- 5 -

Schedule 7.1



EMPLOYEE NAME

Colin Logan

Voya Fortula

Daryl Thompson

